Case 18-18445-amc      Doc 18   Filed 05/06/19 Entered 05/06/19 15:06:15   Desc Main
                                Document     Page 1 of 1

                         UNITED STATES BANKRUPTCY COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA

                                    May 6, 2019

To: Brad Sadek, Esq.



                                     In re: Donna Vance
                                     Bankruptcy No. 18-18445AMC
                                     Adversary No.
                                     Chapter 13

       Re Application for Compensation (docket #16)

The above pleading was filed in this office on 4/5/19. Please be
advised that the following document(s) has (have) not been filed
as required pursuant to the Federal Rules of Bankruptcy Procedure
and/or the Local Rules of this court:

               ()     Affidavit
               ()     Certificate of Service
               (x)    Certification of no response
               ()     Notice pursuant to Rule 9019
               ()     Notice pursuant to Rule 2002
               ()     Notice pursuant to Rule 3007.1
               ()     Proof of Claim number not noted on
                                objection pursuant to Rule 3007.1(a)
               ()     Proposed Order
               ()     Stipulation
               ()     Certification of Default
               ()     Other

In order for this matter to proceed to disposition, please submit
the above noted item(s) to this office within fourteen (14) days
from the date of this notice. Otherwise, the matter will be
referred to the Court.

                                  Timothy B. McGrath
                                  Clerk



                                  By: ___Randi Janoff_____________
                                        Deputy Clerk
status.frm
(rev. 11/26/2018)
